Citation Nr: 1415996	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  13-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a left hip disability.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected sleep apnea.  

3.   Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis and pes planus prior to August 29, 2011.

4.  Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis and pes planus, arthritis of the first metatarsophalangeal joints, and left foot plantar spur from August 29, 2011.  

5.  Entitlement to an effective date prior to August 29, 2011 for the grant of service connection for left foot plantar fasciitis and pes planus with left foot plantar spur and first metatarsophalangeal joint arthritis. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.  He also had service in a Troop Program Unit in the Army Reserve from December 1981 to October 1991.  During that time, he was called to active duty from January to March 1991.  Finally, the Veteran had service in the Army National Guard from October 1991 through July 2000.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans' Affairs (VA).  

In an August 27, 2013 statement of the case, referred to in the remand below, the RO continued the denial of 7 claims.  Two of these claims, entitlement to service connection for a low back disorder and entitlement to service connection for a sciatic nerve, were subsequently granted by the AMC and are thus no longer on appeal.  A third claim, entitlement to service connection for pharyngitis, was denied on the merits in a January 2014 Board decision, and is similarly not on appeal before the Board.  A fourth claim, entitlement to service connection for bilateral eye disability was remanded to the AOJ by the Board in January 2014.  Thus, it is also not currently on appeal before the Board but is instead subject to further development by the AOJ.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In the August 27, 2013 statement of the case, the RO continued denial of reopening of a claim for service connection for left hip disorder and continued the denial of claims for service connection for GERD and entitlement to a TDIU.  Also, in a separate August 27, 2013 supplemental statement of the case, the RO continued the denial of a claim for increase for right plantar fasciitis and pes planus; a claim for increase for bilateral pes planus with first metatarsophalangeal joint arthritis and left plantar spur; and a claim for an earlier effective date for service connection for bilateral pes planus with first metatarshophalangeal joint arthritis and left plantar spur.  In a subsequent September 2013 Form 9, the Veteran indicated that he wished to appeal all the issues listed in the August 27, 2013 statement of the case and that he also wished to continue the appeal of the issues contained in the August 27, 2013 supplemental statement of the case.  Additionally, he affirmatively indicated that he wanted a Board hearing at a local VA office (Travel Board) in relation these claims on appeal.  

To ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following:

The veteran should be scheduled for a hearing before a Veteran's Law Judge (VLJ) sitting in Milwaukee, Wisconsin (or in the alternative, a videoconference hearing, if he so desires).   The case should then be processed in accordance with standard appellate practices.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





